 324 DECISIONS OF  THE NA
TIONAL LABOR RELATIO
NS BOARD
 Iron
Tiger Logistics, Inc.
 and
 International Associ
a-tion 
of Machinists
 and Aerospace Workers, 
AFL
ŒCIO
.  Case 16
ŒCAŒ027543 March 
25, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
MCFERRAN
 On October 23, 2012, the Board issued a Decision and 
Order in this proceeding, which is reported at 
359 NLRB 
236.  Thereafter, the Respondent filed a petition for r
e-view in the United States Court of App
eals for the D.C. 
Circuit, and the General Counsel filed a cross
-application 
for enforcement.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally
 in-firm.  On June 26, 2014, the United States Supreme 
Court issued its decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the court 
of appeals vacated the Board
™s Deci
sion and Order and 
remanded this case for further proceedings consistent 

with the Supreme Court
™s decision and dismissed as 
moot the General Counsel
™s cross
-application for e
n-forcement. 
 The National Labor Relations Board has delegated its 
authority in thi
s proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo 
the 
judge
™s decision and the record in light of the exceptions 
and briefs.  We have also considered the 
now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.  Accordingly, we affirm the judge
™s ru
l-ings, findings, and conclusions and adopt the judge
™s 
recommended Order to the extent and for the reasons 
stated in the Decision and O
rder reported at 
359 NLRB 
236, which is incorporated herein by reference.
1 1 We shall substitute a new notice in accordance with 
Durham 
School Services
, 360 NLRB 694
 (2014).
 Member Johnson agrees with the finding that the Respondent viola
t-ed Sec. 8(a)(5) and (1) by failing to respond to the Union™s information 
request in a timely 
manner.
  A party cannot meet its statutory duty to 
bargain by simply refusing to respond to requests for presumptively 
relevant information, even if the party is not ultimately required to 
provide the information.
  By way of analogy, a party cannot ignore 
requests for privileged information; even though the party may have a 
defense to ultimately providing the information sought, there is a duty 
to communicate the asserted privilege to the requesting party.
  More 
broadly, a party simply cannot ignore a disco
very request in civil litig
a-tion, even though there might be valid reasons to ultimately resist the 

request.  Thus, Member Johnson sees no reason why a different stan
d-
ard is appropriate where presumptively relevant, but ultimately irrel
e-APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and pro
tection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to respond to information r
e-quests made by International Association of Machinists and 
Aerospace Workers, AFL
ŒCIO, in a timely manner.
 WE WILL NOT
 in any like o
r related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
   IRON
TIGER 
LOGISTICS
, INC
.  The Board
™s decision can be found at 
www.nlrb.
gov/case/16
-CA-027543
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.   vant, information i
s sought. 
 Although the duty to bargain in good faith, 
and the derivative duty to provide information, are qualitatively diffe
r-ent than civil discovery obligations, they are like obligations in that 
they all impose some affirmative duty to act once a reque
st has been 
made.  However, in circumstances different from this case, the concept 
of what constitutes a reasonably quick response satisfying the duty to 
provide information should be tempered by recognizing the potential 
difficulty of determining that no 
information actually exists.
  In that 
regard, it generally takes longer to determine the absence of something 

than the presence of something.
  Here, however, this case does not 
involve a Respondent that simply took a long time to discover ultimat
e-ly that t
here was no information on the requested topic.
  362 NLRB No. 45
                                                                                                                                